                                       Case 2:18-cv-01120-RFB-VCF Document 88 Filed 12/10/18 Page 1 of 4



                                  1    JAMES J. PISANELLI, State Bar No. 4027
                                       JJP@pisanellibice.com
                                  2    TODD L. BICE, State Bar No. 4534
                                       TLB@pisanellibice.com
                                  3
                                       DEBRA L. SPINELLI, State Bar No. 9695
                                  4    DLS@pisanellibice.com
                                       PISANELLI BICE PLLC
                                  5    400 South 7th Street
                                       Las Vegas, NV 89101
                                  6    (702) 214-2100
                                  7
                                       BRAD D. BRIAN
                                  8    Pro hac vice admitted
                                       MICHAEL R. DOYEN
                                  9    Pro hac vice admitted
                                       DANIEL B. LEVIN
                                  10   Pro hac vice forthcoming
                                       BETHANY W. KRISTOVICH
                                  11
                                       Pro hac vice admitted
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       MUNGER, TOLLES & OLSON LLP
   LAS VEGAS, NEVADA 89101




                                       350 South Grand Avenue, 50th Floor
                                  13
      PISANELLI BICE




                                       Los Angeles, CA 90071-3426
                                       (213) 683-9100
                                  14   brad.brian@mto.com
                                  15
                                       Attorneys for Defendants MGM Resorts International,
                                  16   Mandalay Bay, LLC, Mandalay Resort Group,
                                       MGM Resorts Festival Grounds, LLC, and
                                  17   MGM Resorts Venue Management, LLC
                                  18
                                  19                              UNITED STATES DISTRICT COURT

                                  20                                    DISTRICT OF NEVADA

                                  21
                                  22   RACHEL SHEPPARD, et al.,                              No. 2:18-cv-01120-RFB-VCF
                                  23                    Plaintiffs,
                                  24          vs.                                       DEFENDANTS’ UNOPPOSED MOTION
                                                                                        TO STAY AND/OR EXTEND TIME TO
                                  25   MANDALAY BAY, LLC, f/k/a                         RESPOND TO ORDER ON MOTION TO
                                       MANDALAY CORP., et al.,                            REDACT AND SEAL [ECF NO. 87]
                                  26
                                                        Defendants.
                                  27
                                  28

                                                                                    1
                                       Case 2:18-cv-01120-RFB-VCF Document 88 Filed 12/10/18 Page 2 of 4



                                  1           Defendants MGM Resorts International, Mandalay Bay, LLC, Mandalay Resort Group,

                                  2    MGM Resorts Festival Grounds, LLC, and MGM Resorts Venue Management, LLC (collectively

                                  3    “MGM”) hereby move pursuant to Fed. R. Civ. P. 6(b) for an order staying and/or extending the

                                  4    time to respond to the Court’s Order on MGM’s Motion to Redact and Seal [ECF No. 87] (the

                                  5    “Sealing Order”) as good cause exists to extend the time for MGM to file a renewed motion to

                                  6    redact given the current stay of this action. MGM has advised Plaintiffs’ counsel of this Motion

                                  7    and Plaintiffs’ counsel has indicated they do not oppose the requested relief.

                                  8           On October 26, 2018, Plaintiffs and MGM entered into a Stipulation and [Proposed] Order

                                  9    Regarding Stay Pending Mediation [ECF NO. 81] (the “Stipulation to Stay”) seeking to stay all

                                  10   proceedings in this action pending a mediation between the parties. (See ECF No. 81, p. 2.) The

                                  11   Court granted the stipulation that same day. (Id., p. 4.) At this time, no party has sought to

                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       revoke the stay.
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                              On November 28, 2018, the Court issued the Sealing Order, denying, without prejudice,

                                  14   MGM’s request to redact the M.G. and A.P. declarations filed in support of their Supplemental

                                  15   Brief in Support of Opposition to Plaintiffs’ Motion to Remand. (See ECF No. 87, pp. 3-4.)

                                  16   Additionally, the Court temporarily suspended the unsealing of the M.G. and A.P. declarations to

                                  17   provide MGM with the opportunity to renew its motion to redact. (Id.) The new deadline set by

                                  18   this Court’s Sealing Order is December 14, 2018. (Id.)

                                  19          As set forth in the Stipulation to Stay [ECF No. 81], the parties are moving forward with a

                                  20   mediation and seek to avoid the time and expense of further proceedings, pending the resolution

                                  21   of such a mediation. As such, good cause exists to stay and/or extend the time for MGM to

                                  22   comply with the Sealing Order [ECF No. 87]. As such, MGM requests that the deadline to file

                                  23   any renewed motion to redact be extended to fourteen (14) days after the stay in this action is

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //

                                                                                        2
                                       Case 2:18-cv-01120-RFB-VCF Document 88 Filed 12/10/18 Page 3 of 4



                                  1    lifted. Additionally, in order to properly effectuate the requested relief, MGM seeks to have the

                                  2    M.G. and A.P. declarations remain sealed pending further order of this Court.

                                  3           DATED this 10th day of December 2018.

                                  4                                                PISANELLI BICE PLLC

                                  5
                                                                                   By:       /s/James J. Pisanelli
                                  6                                                          JAMES J. PISANELLI, Bar No. 4027
                                                                                             TODD L. BICE, Bar No. 4534
                                  7                                                          DEBRA L. SPINELLI, Bar No. 9695
                                                                                             400 South 7th Street
                                  8                                                          Las Vegas, NV 89101

                                  9                                                          BRAD D. BRIAN
                                                                                             Pro hac vice admitted
                                  10                                                         MICHAEL R. DOYEN
                                                                                             Pro hac vice admitted
                                  11                                                         DANIEL B. LEVIN
                                                                                             Pro hac vice forthcoming
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                                                                             BETHANY W. KRISTOVICH
   LAS VEGAS, NEVADA 89101




                                  13                                                         Pro hac vice admitted
      PISANELLI BICE




                                                                                             MUNGER, TOLLES & OLSON LLP
                                  14                                                         350 South Grand Avenue, 50th Floor
                                                                                             Los Angeles, CA 90071-3426
                                  15
                                  16                                               Attorneys for Defendants MGM Resorts
                                                                                   International, Mandalay Bay, LLC, Mandalay Resort
                                  17                                               Group, MGM Resorts Festival Grounds, LLC, and
                                                                                   MGM Resorts Venue Management, LLC
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                         3
                                       Case 2:18-cv-01120-RFB-VCF Document 88 Filed 12/10/18 Page 4 of 4



                                  1                                  CERTIFICATE OF SERVICE

                                  2          I HEREBY CERTIFY that I am an employee of Pisanelli Bice PLLC, and that on this 10th

                                  3    day of December, 2018, I caused to be e-filed/e-served through the Court's website true and

                                  4    correct copies of the above and foregoing DEFENDANTS’ UNOPPOSED MOTION TO

                                  5    STAY AND/OR EXTEND TIME TO RESPOND TO ORDER ON MOTION TO REDACT

                                  6    AND SEAL [ECF NO. 87] to all parties in accordance with the CM/ECF service list.

                                  7
                                  8
                                                                                              /s/ Christi Colucci
                                  9                                                     An employee of Pisanelli Bice PLLC

                                  10
                                  11
                                  12
400 SOUTH 7TH STREET, SUITE 300
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                    4
